Citation Nr: 1809924	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, to include service in the Republic of Vietnam.  The Veteran died in February 2015.  The appellant is his surviving spouse, and she has been accepted as the substitute party in regard to the pending claims.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Board granted claims for service connection for bilateral hearing loss and tinnitus.  It then remanded the issues of (1) an increased initial rating for PTSD; (2) an increased initial rating for coronary artery disease (CAD); and (3) entitlement to a TDIU for the issuance of a Statement of the Case (SOC), to the extent that testimony received at a January 2012 Board hearing could be interpreted as a timely Notice of Disagreement (NOD) regarding the above-listed issues.  

Thereafter, in July 2012, the RO sent the Veteran notification that his NOD as to a December 2010 rating decision regarding CAD was untimely.  Neither the Veteran nor the appellant has contested this determination.

But, in regard to the PTSD and TDIU claims, the RO acknowledged the NOD as timely and issued a SOC in September 2012.  The Veteran perfected his appeal as to these issues in September 2012.  





FINDINGS OF FACT

1. For the period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. The evidence of record demonstrates that the Veteran's service-connected PTSD rendered him unable to obtain or maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a TDIU due to PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of initial ratings following awards of service connection for disabilities, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  

Moving beyond the applicable rating principles, the Board finds that, after reviewing the entirety of the record, as shown below, the Veteran's PTSD was best classified as occupational and social impairment with deficiencies in most areas for the entire appeal period prior to his death.  

The Veteran was first provided a VA examination in connection to his PTSD claim in November 2010.  During this examination, the Veteran stated that he had been depressed for about the past 5 years and that he had increased war-related memories.  The Veteran reported that his spouse complained that he was irritable.  The Veteran then stated that he lost all interest in social contacts and that his only activities were reading, watching television, and occasional golfing.  The Veteran did not report a history of violence, assaultiveness, or suicide attempts.  Lastly, the Veteran reported avoidance of crowds.  

During a psychological examination of the Veteran, the examiner recorded the following results: casual dress; unremarkable psychomotor activity and speech; cooperative, guarded attitude; full, appropriate affect; anxious mood; intact attention; inability to complete serial 7s, but with good concentration; orientation to person, time, and place; unremarkable thought process; suicidal thoughts; no delusions or hallucinations; normal insight and judgment; no inappropriate behavior, including obsessive or ritualistic behavior; a lack of panic attacks; no homicidal thoughts or episodes of violence; good impulse control; and intact recent and immediate memory but with impaired remote memory.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 63.  The examiner then commented that the Veteran had moderate difficulty in social and occupational functioning and noted that the Veteran also was irritable and had outbursts of anger.  The examiner concluded that the Veteran's PTSD symptoms caused reduced reliability and productivity.

The Veteran was provided another VA examination in July 2011.  During this examination, the Veteran reported that he was trying to be less irritable, but he still avoided crowds and close spaces and had limited social interests.  The Veteran stated that his wife was understanding of his condition, but merely "tolerated" him.  A psychological examination of the Veteran produced the following results: appropriate, casual dress; unremarkable psychomotor activity; cooperative and guarded attitude; appropriate affect; anxious mood; ability to be easily distracted; orientation to person, time, and place; unremarkable thought process and content; no delusions or hallucinations; normal insight and judgment; sleep impairment; appropriate behavior; occasional suicidal thoughts without plan or intent; good impulse control; no episodes of violence; and normal memory.  The examiner diagnosed the Veteran with PTSD but did not provide a GAF score.  The examiner then commented that the Veteran's PTSD produced occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

Lastly, the Veteran was afforded another VA examination in November 2011.  During this examination, the examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 54.  The examiner commented that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  The Veteran commented that, occupationally, he had notable problems getting along with others due to frequent episodes of anger.  The examiner noted the presence of the following PTSD symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran was capable of managing his financial affairs.

Additional treatment records during the applicable time period also demonstrate significant symptomatology.  May 2011 VA treatment records documented that the Veteran's PTSD produced suicidal thoughts, intrusive and distressing dreams, emotional numbing, avoidance and isolating behaviors, depression, hyperarousal, irritability, angry outbursts, and loss of concentration.  VA clinicians assigned GAF scores of 50 and 55.  

A July 2011 VA treatment record reported that the Veteran, while attempting to make progress, was still struggling with anger, avoidance of social interactions, and depression.  Additionally, the Veteran continued to acknowledge the presence of suicidal thoughts.

Thereafter, in VA treatment records from February, April, and June 2012, the Veteran continued to report hypervigilance, depression, avoidance of crowds, nightmares, irritability, and a general lack of interest or toleration of others.

Accordingly, in light of the above, the Board finds that the Veteran was entitled to the next higher rating of 70 percent, but no higher, for his service-connected PTSD for the entire appeal period.  In making this determination, the Board notes that the evidence recounted above is supportive of suicidal ideations; unprovoked irritability; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The General Rating Formula for Mental Disorders identifies such symptoms as representative of a 70 percent rating.

However, the Board also finds that the Veteran was not entitled to the next-higher rating of 100 percent.  Specifically, throughout the entirety of the appeal period, the Veteran's PTSD did not produce: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting the self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for his own name, names of close relatives, or his own prior occupation, or symptomatology of similar severity.  Such criteria-or analogous symptoms-are required for the next higher rating of 100 percent under General Rating Formula for Mental Disorders. 

Accordingly, the Board finds that a disability of 70 percent is warranted, and will be granted for the period on appeal.

TDIU

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the outset, the Board notes that the Veteran, during his lifetime, met the schedular requirements for a TDIU.  Service connection was established for the following disabilities: PTSD (70 percent); CAD (30 percent); bilateral tinnitus (10 percent); bilateral hearing loss (noncompensable); and a scar, post-surgical coronary artery bypass graft (noncompensable).

Regarding the Veteran's education, training, and occupational history, the record reflects that: (1) the Veteran had a high school education and had taken college-level courses; (2) prior to service, he worked for a bank; (3) during service, he worked as an operations clerk; (4) after service, he worked in sales and in the screen-printing business; and (5) he stopped working at some point during the year 2005.

Moving beyond the Veteran's education, training, and occupational history, the record contains evidence indicative of the impact of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment.  Specifically, during a January 2012 Board hearing regarding prior hearing loss and service connection claims, the Veteran testified that he quit working because he could not get along with his supervisor due to conflict.  See Hearing Tr. at 28-31.  The Veteran stated that he had a problem with authority figures and did not believe that he was a good candidate for employment.  Id.  

More significantly, in assigning the Veteran an initial rating of 70 percent for PTSD, the Board previously described the Veteran's irritability, anger outbursts, and avoidance and isolating behaviors.  The evidence of record demonstrated that the Veteran's PTSD made it difficult for the Veteran to adapt to stressful circumstances and for him to establish and maintain effective relationships.   

Accordingly, in light of the occupational effects of the Veteran's PTSD-and resolving all reasonable doubt in the Veteran's favor-the Board finds that the Veteran's service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment during his lifetime.  As such, entitlement to a TDIU on the basis of service-connected PTSD is warranted.  See 38 C.F.R. § 4.16(a).


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period.

Entitlement to a TDIU based on service-connected PTSD is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


